DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 22 September 2021.
Claims 1, 15, 21, and 27 were amended.
Claims 1-30 are pending in this Office Action.


Response to Arguments
Applicants’ arguments filed 22 September 2021 have been fully considered, but they are not persuasive for the reasons set forth below. 

Applicants Argue: Zhang does not disclose “initiating, at an edge enabler client at the UE, a keep-alive timer for maintaining a connection with an edge application server in an edge data network, wherein the edge application server provides one or more processing resources or local caching resources for the UE,” as recited in independent claims 1.

In Response: The examiner respectfully submits that Zhang teaches initiating (when the inactivity timer expires without communication, the connection between the application and the application server may be ended. To prevent this, the UE 145, 250 may transmit periodic communications sometimes referred to as heartbeat transmissions – see Zhang, page 8, paragraph 82), at an edge enabler client (the heartbeat agent 720 may perform a transmission of a heartbeat transmission to the push server 725 with particular periodicity – see Zhang, Fig. 7, element 720; page 9, paragraph 86) at the UE (a user equipment (UE) – see Zhang, Abstract and Fig. 7, element 145; page 9, paragraph 87), a keep-alive timer (the 
With respect to the newly amended limitation, “wherein the edge application server provides one or more processing resources or local caching resources for the UE,” Applicants’ arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching.
This renders the rejection proper, and thus the rejection stands.


Applicants Argue: Zhang is generally directed to a user equipment (UE) that may configure its modem “to perform a periodic communication to maintain a first connection of the UE.” Zhang, Abstract. At the portions cited by the Office Action, Zhang describes that a modem “may perform a transmission of a heartbeat transmission to the push server 725 with a particular periodicity.” Zhang, ¶[0086]. The cited portions of Zhang go on to state that the “push server 725 may communicate with the push agent 710, the heartbeat agent 720, and/or the application servers 1 through P.” Id. at ¶[0087]. However, the “push server” of Zhang is different than the claimed “edge application server.”
In Response: The examiner respectfully submits that Applicants' arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Here, Applicants assert that “the ‘push server’ of Zhang is different than the claimed ‘edge application server,’” but does not further detail or specify what distinguishes the claimed edge application server from the push server of the reference.
This renders the rejection proper, and thus the rejection stands.


Applicants Argue: and there is no identification that the cited server from Zhang “provides one or more of processing resources or local caching resources for the UE,” as recited in amended independent claim 1 (emphasis added).

In Response: The examiner respectfully submits that with respect to the newly amended limitation, “wherein the edge application server provides one or more processing resources or local caching resources for the UE,” Applicants’ arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching.
This renders the rejection proper, and thus the rejection stands.


Applicants Argue: Further, the Office Action cites ¶[0027] of Zhang as closing an “edge data network” as recited in the claim. However, the cited portion of Zhang is referring to a type of radio network, specifically an “enhanced data rates for GSM evolution (EDGE), or GSM/EDGE radio access 

In Response: The examiner respectfully submits that in response to Applicants’ argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an EDN with an edge application server) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to the newly amended limitation, “that can provide one or more processing resources or local caching resources for the UE,” Applicants’ arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching.
This renders the rejection proper, and thus the rejection stands.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-13, 15-18, 20-25, 27, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 2019/0068721) and further in view of Messer et al. (U.S. 6,990,662).
Zhang was cited on the IDS filed 28 January 2021.

With respect to claim 1, Zhang teaches a method for wireless communication at a user equipment (UE) (Zhang, page 1, paragraph 5), comprising: initiating, at an edge enabler client (Zhang, Fig. 7, element 720; page 9, paragraph 86) at the UE (Zhang, Fig. 7, element 145; page 9, paragraph 87), a keep-alive timer (Zhang, Fig. 7, element 720; page 9, paragraph 84) for maintaining a connection (Zhang, page 11, paragraph 105 and page 8, paragraph 78) with an edge application server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) in an edge data network (Zhang, page 2, paragraph 27), wherein the edge application server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) for the UE (Zhang, page 1, paragraph 5); determining that the connection with the edge application server is to be maintained; and transmitting, responsive to the determining and to an expiration of the keep-alive timer (Zhang, page 10, paragraph 97), a keep-alive message (Zhang, page 8, paragraph 78; and page 9, paragraph 96) to an edge enabler server associated with the edge application 
Zhang does not explicitly teach a server providing one or more of processing resources or local caching resources for a device. 
However, Messer teaches a server (Messer, col. 4, lines 65-67) provides one or more of processing resources or local caching resources (Messer, col. 5, lines 42-59) for a device (Messer, col. 8, lines 25-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Messer in order to enable a server providing one or more of processing resources or local caching resources for a device. One would be motivated to do so in order to enables a device to run a larger, more resource-intensive software application despite the limited computer system resources of the device (Messer, col. 9, lines 25-27).	
	
With respect to claim 2, the combination of Zhang and Messer teaches the invention described in claim 1, including the method wherein the keep-alive timer is associated with a watchdog timer (Zhang, Fig. 7, element 720; page 9, paragraph 84) at the edge enabler server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 3, the combination of Zhang and Messer teaches the invention described in claim 2, including the method wherein the keep-alive timer (Zhang, Fig. 7, element 720; page 9, paragraph 84) provides that the keep-alive message is transmitted before an expiration of the watchdog timer (Zhang, page 8, paragraph 78) at the edge enabler server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105).
The combination of references is made under the same rationale as claim 1 above.
With respect to claim 4, the combination of Zhang and Messer teaches the invention described in claim 1, including the method further comprising: registering (Zhang, page 9, paragraph 91), prior to the initiating the keep-alive timer (Zhang, page 10, paragraph 94), at least a first application client of the UE with the edge application server (Zhang, pages 9-10, paragraphs 91-93) at the edge data network (Zhang, page 2, paragraph 27), and wherein the initiating the keep-alive timer is performed responsive to the registering (Zhang, page 10, paragraph 94). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 5, the combination of Zhang and Messer teaches the invention described in claim 4, including the method further comprising: establishing (Zhang, page 9, paragraph 91), at the edge enabler client (Zhang, Fig. 7, element 720; page 9, paragraph 86) prior to the registering (Zhang, page 9, paragraph 91), an EDGE-1 connection (Zhang, page 2, paragraph 27) with the edge enabler server Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105), and wherein the registering is performed responsive to the establishing (Zhang, page 9, paragraph 91) the EDGE-1 connection (Zhang, page 2, paragraph 27). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 6, the combination of Zhang and Messer teaches the invention described in claim 5, including the method wherein the edge enabler server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) initiates an edge watchdog timer (Zhang, Fig. 7, element 720; page 9, paragraph 84) responsive to (Zhang, page 9, paragraph 91) the EDGE-1 connection establishment (Zhang, page 2, paragraph 27). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 7, the combination of Zhang and Messer teaches the invention described in claim 1, including the method wherein the keep-alive message (Zhang, page 8, paragraph 78; and page 9, paragraph 96) from the edge enabler client (Zhang, Fig. 7, element 720; page 9, paragraph 86) resets an edge watchdog timer (Zhang, page 10, paragraphs 96-97) at the edge enabler server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 8, the combination of Zhang and Messer teaches the invention described in claim 1, including the method further comprising: determining, after the transmitting (Zhang, page 10, paragraph 97 and page 11, paragraph 105), that one or more edge application clients at the UE (Zhang, pages 9-10, paragraphs 91-93) have ceased operation; and discontinuing transmitting further keep-alive messages responsive to the determining that the one or more edge application clients at the UE have ceased operation (Zhang, page 10, paragraph 97 and page 11, paragraph 105). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 11, the combination of Zhang and Messer teaches the invention described in claim 1, including the method further comprising: receiving, from the edge enabler server, a stop notification from each of one or more edge application clients running at the UE; and discontinuing transmitting further keep-alive messages responsive to the receiving (Zhang, page 10, paragraph 97 and page 11, paragraph 105). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 12, the combination of Zhang and Messer teaches the invention described in claim 9, including the method further comprising: determining that the UE has moved outside of an 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 13, the combination of Zhang and Messer teaches the invention described in claim 9, including the method wherein one or more edge application clients at the UE are automatically deregistered at the edge enabler server when the keep-alive message is not transmitted for a predetermined time period (Zhang, page 10, paragraph 97 and page 11, paragraph 105). 
The combination of references is made under the same rationale as claim 1 above.
 
With respect to claim 15, Zhang teaches a method for wireless communication (Zhang, page 7, paragraph 72) at an edge enabler server of (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) an edge data network (Zhang, page 2, paragraph 27), comprising: registering (Zhang, page 9, paragraph 91) at least a first edge application client (Zhang, Fig. 7, element 720; page 9, paragraph 86) at a first UE (Zhang, Fig. 7, element 145; page 9, paragraph 87) for edge application services (Zhang, pages 8-9, paragraph 83), wherein the edge application server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) for the first UE (Zhang, page 1, paragraph 5); initiating an edge watchdog timer (Zhang, Fig. 7, element 720; page 9, paragraph 84) associated with the first UE (Zhang, Fig. 7, element 145; page 9, paragraph 87); receiving (Zhang, Fig. 7, element 720; page 9, paragraph 84), from the first UE (Zhang, Fig. 7, element 145; page 9, paragraph 87) via a wireless communications network (Zhang, page 7, paragraph 72), a keep-alive message (Zhang, Fig. 7, element 
Zhang does not explicitly teach a server providing one or more of processing resources or local caching resources for a device. 
However, Messer teaches a server (Messer, col. 4, lines 65-67) provides one or more of processing resources or local caching resources (Messer, col. 5, lines 42-59) for a device (Messer, col. 8, lines 25-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Messer in order to enable a server providing one or more of processing resources or local caching resources for a device. One would be motivated to do so in order to enables a device to run a larger, more resource-intensive software application despite the limited computer system resources of the device (Messer, col. 9, lines 25-27).	

With respect to claim 16, the combination of Zhang and Messer teaches the invention described in claim 15, including the method wherein the keep-alive message is associated with a keep-alive timer at the first UE (Zhang, Fig. 7, element 720; page 9, paragraph 84) that triggers the keep-alive message prior to an expiration of the edge watchdog timer (Zhang, page 8, paragraph 78). 
The combination of references is made under the same rationale as claim 15 above.

With respect to claim 17, the combination of Zhang and Messer teaches the invention described in claim 15, including the method wherein the registering further comprises: establishing (Zhang, page 2, paragraph 27), with an edge enabler client (Zhang, Fig. 7, element 720; page 9, paragraph 86) at the first UE (Zhang, Fig. 7, element 145; page 9, paragraph 87), an EDGE-1 connection (Zhang, page 2, paragraph 27) with the edge enabler server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, 
The combination of references is made under the same rationale as claim 15 above.

With respect to claim 18, the combination of Zhang and Messer teaches the invention described in claim 15, including the method further comprising: monitoring for a subsequent keep-alive message from the first UE; determining that the edge watchdog timer has expired (Zhang, page 10, paragraph 97); and deregistering the first edge application client (Zhang, page 10, paragraph 98) responsive to the determining that the edge watchdog timer has expired (Zhang, page 10, paragraph 97). 
The combination of references is made under the same rationale as claim 15 above.

With respect to claim 20, the combination of Zhang and Messer teaches the invention described in claim 18, including the method further comprising: removing each of a plurality of edge application clients of the first UE based at least in part on the first UE discontinuing communications for a predetermined time period (Zhang, page 10, paragraph 98). 
 The combination of references is made under the same rationale as claim 15 above.

With respect to claim 21, Zhang teaches an apparatus for wireless communication at a user equipment (UE) (Zhang, page 1, paragraph 5), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: initiate, at an edge enabler client (Zhang, Fig. 7, element 720; page 9, paragraph 86) at the UE (Zhang, Fig. 7, element 145; page 9, paragraph 87), a keep-alive timer (Zhang, Fig. 7, element 720; page 9, paragraph 84) for maintaining a connection (Zhang, page 11, paragraph 105 and page 8, paragraph 78) with an edge application server (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, 
Zhang does not explicitly teach a server providing one or more of processing resources or local caching resources for a device. 
However, Messer teaches a server (Messer, col. 4, lines 65-67) provides one or more of processing resources or local caching resources (Messer, col. 5, lines 42-59) for a device (Messer, col. 8, lines 25-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Messer in order to enable a server providing one or more of processing resources or local caching resources for a device. One would be motivated to do so in order to enables a device to run a larger, more resource-intensive software application despite the limited computer system resources of the device (Messer, col. 9, lines 25-27).	

With respect to claim 27, Zhang teaches an apparatus for wireless communication (Zhang, page 7, paragraph 72) at an edge enabler server of (Zhang, Fig. 7, element 725; page 9, paragraphs 87-88 and page 11, paragraph 105) an edge data network (Zhang, page 2, paragraph 27), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: register (Zhang, page 9, paragraph 91) at least a first edge application client (Zhang, Fig. 7, element 720; page 9, paragraph 86) at a first UE (Zhang, Fig. 7, element 145; page 9, 
Zhang does not explicitly teach a server providing one or more of processing resources or local caching resources for a device. 
However, Messer teaches a server (Messer, col. 4, lines 65-67) provides one or more of processing resources or local caching resources (Messer, col. 5, lines 42-59) for a device (Messer, col. 8, lines 25-28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Messer in order to enable a server providing one or more of processing resources or local caching resources for a device. One would be motivated to do so in order to enables a device to run a larger, more resource-intensive software application despite the limited computer system resources of the device (Messer, col. 9, lines 25-27).	

Claims 22-25, 28, and 30 do not teach or define any new limitations above claims 2-4, 8, 12, 13, 18, and 20 and therefore are rejected for similar reasons.

Allowable Subject Matter
Claims 9, 10, 14, 19, 26, and 29 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

November 8, 2021